[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Watkins, Slip Opinion No. 2016-Ohio-8464.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-8464
             THE STATE OF OHIO, APPELLEE, v. WATKINS, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Watkins, Slip Opinion No. 2016-Ohio-8464.]
Court of appeals’ judgment reversed and cause remanded for application of State
          v. Moore.
(No. 2014-0454—Submitted December 20, 2016—Decided December 30, 2016.)
               APPEAL from the Court of Appeals for Franklin County,
                   Nos. 13AP-133 and 13AP-134, 2013-Ohio-5544.
                                     _______________
          {¶ 1} The judgment of the court of appeals is reversed, and this cause is
remanded to the court of appeals for application of State v. Moore, __ Ohio St.3d
__, 2016-Ohio-8288, __ N.E.3d __.
          O’CONNOR, C.J., and PFEIFER, LANZINGER, FRENCH, and O’NEILL, JJ.,
concur.
          O’DONNELL and KENNEDY, JJ., dissent.
                                    _________________
                            SUPREME COURT OF OHIO




       Ron O’Brien, Franklin County Prosecuting Attorney, and Seth L. Gilbert,
Assistant Prosecuting Attorney, for appellee.
       Yeura R. Venters, Franklin County Public Defender, and David L. Strait,
Assistant Public Defender, for appellant.
                              _________________




                                            2